DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-office action is responsive to the RCE filed on 10/08/2021.
Claims 1, 3-10, 12-19, 21-22 are pending.

Response to Amendment

Applicant has amended independent claims 1, 10, 19 and dependent claims 3-9, 12-18, to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 2, 11, 20 have been previously canceled by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following terms lack proper antecedent basis:
-- the at least one change … operating parameter -- in claim 1 line 12.
-- at least one modified setting-- in claim 1 line 22.

The following claim language is not clearly understood:
Claim 1 line 6 recites “detecting an increase or decrease in the processing overhead” and later in line 12 recites “responsive to detecting the at least one change in the operating parameter”. It is unclear what is being detected i.e. if the increase/decrease in processing overhead or change in the operating parameter is being detected. 
Claim 1 line 20 recites “disabling operation” without clearly reciting which operation is being disabled.
Claim 1 line 17 recites “operating parameter” without clearly reciting the specific operating parameters.
Claim 1 line 12 recites “detecting…change in the operating parameter” and later in line 23 recites “the at least one modified setting”. It is unclear if the changing of parameter is same or different from the modified setting and also the claim is referring to a modified setting without actually reciting any setting or modified settings. 
Claims 10 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-10, 12-19, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metcalf (US Patent No. 8,327,187 B1) in view of Archibald et al. (US Publication No. 2015/0046676 A1, hereafter Archibald) and further in view of Filippo et al. (US Publication No. 2016/0110202A1, hereafter Filippo).

Metcalf, Archibald and Filippo were cited in the last office action.

As per claim 1, Metcalf teaches the invention substantially as claimed including a method for reducing processing overhead in a processor of a computer system (col 3 lines 3-10 overhead associated with an operating system can be reduced, processor), the processor executing an operating system (col 3 lines 3-10 processor, operating system col 11 lines 15-25 processor, operating system), the processing overhead associated with processing system service requests by the operating system (col 11 lines 30-35 operating system, operates, overhead, processor, operating system task) and received from one or more (col 58 lines 23-30 servicing the read request, data accessed-read/written, hardware accelerator), the method comprising: 
detecting an increase or decrease in the processing overhead associated with processing system service requests (col 3 lines 3-12 overhead associated with the an operating system, reduced, disabling timer ticks, process, run, without processor being required to handle interruptions by the operating system col 11 lines 20-25 enable, operating system, place the processor, low-overhead mode, processing, execute, more efficiently) requested by an accelerator processor (col 58 lines 23-30 servicing the read request, data accessed-read/written, hardware accelerator); 
responsive to detecting the at least one change in the operating parameter (col 23 lines 25-30 detects, read-only or private flags, lock mark pages, immutable col 3 lines 3-12 disabling task/timer ticks col 11 lines 20-25),  changing which technique is used to reduce the processing overhead from a first technique to a second technique or from the second technique to the first technique (col 11 lines 22-29 operating system, processors, running into low overhead mode, standard mode col 15 lines 40-50 processor operate in standard mode, revert to running in Low-over-head mode col 11 lines 30-40 low-overhead mode, operating system, operates in conjunction with software/hardware feature, reduced, disabling operating system task that would otherwise be executed by operating system col 11 lines 57-67 statistically configured  to initiate requests for a processor to enter low-over-heard mode, processor, enter, low overhead mode at different times), wherein the first technique includes while processing the system service requests (col 55 lines 49-52 transfer data to/from devices, servicing the packet processing col 58 lines 23-30 servicing the read request, data accessed-read/written, hardware accelerator), and wherein the second technique includes disabling operation or updating of a cache while processing the system service requests (col 11 lines 30-40 low-overhead mode, operating system, operates in conjunction with software/hardware feature, reduce overhead, overhead reduced, disabling operating system task that would otherwise be executed by operating system col 58 lines 23-27 read requests, I/O device, register, cache lines involved in a transfer to not be updated col 14 lines 7- 11 cache flush requests, deferring flushes, avoiding situation where a cache flush would be necessary col 16 lines 27-31 avoiding cache flush interrupts on processors in low-over-head mode); and -2- 7042669.1Applicant: Advanced Micro Devices, Inc. Application No.: 15/257,286 
performing either the first technique or the second technique to reduce processing overhead in accordance with the at least one modified setting (col 11 lines 22-29 operating system, processors, running into low overhead mode, standard mode col 15 lines 40-50 processor operate in standard mode, revert to running in Low-over-head mode col 13 lines 40-45 enable low overhead mode, allows execution process to run without timer ticks col 11 lines 30-40, 45-55, 64-67 col 23 lines 25-30 detects, read-only or private flags, lock mark pages, immutable col 3 lines 3-12 disabling task/timer ticks col 11 lines 20-25), 
wherein the system service requests comprise one or more operations performed by an operating system (col 12 lines 37-45 managing process, computing system, receiving requests, process, core, operating system col 58 lines 23-30 servicing the read request, data accessed-read/written, hardware accelerator).

Metcalf doesn’t specifically teach accelerator external to the processor, service requests requested by an accelerator processor that is unable to process the system service wherein the first technique includes updating of branch prediction; and service requests that cannot be performed by the accelerator processor.

Archibald, however, teaches accelerator external to the processor (fig 1B application processor 104 digital signal processor DSP 105 MP/GPU106), service requests requested by an accelerator processor that is unable to process the system service requests ([0091] estimate processing capacity requirements, available processing capacity of the DSP 105, DSP processing capacity insufficient to meet the processing capacity requirement fig 5A insufficient capacity-yes 507b [0070] feature activity processing include low level processing of feature, change detection, feature detection, motion detection, low level processes) and that is configured to request the operating system to perform the system service requests ([0091]  fig 5A application processor process feature activity in AP feature software system 508a); and service requests that cannot be performed by the accelerator processor (fig 5A 507b-yes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Metcalf with the teachings of Archibald of separate application processor and DSP/GPU and processing the feature activity processing in application processor incase DSP has insufficient capacity to meet the processing requirements to improve efficiency and allow accelerator external to processor, system service requests requested by an accelerator processor that is unable to process the system service requests and that is configured to request the operating system to perform the system service requests,  wherein the system service requests comprises one or more operations performed by an operating system that cannot be performed by the accelerator processor to the method of Metcalf as in the instant invention.
Metcalf and Archibald, in combination, do not specifically teach updating of branch prediction.
	Filippo, however, teaches first technique includes updating of branch prediction ([0005] suppressing branch prediction circuits [0009] suppress, branch prediction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Metcalf and Archibald with the teachings of Filippo of suppressing branch prediction to improve efficiency and allow disabling of branch prediction to the method of Metcalf and Archibald as in the instant invention.

As per claim 4, Metcalf teaches performing either the first technique or the second technique (col 11 lines 22-29 operating system, processors, running into low overhead mode, standard mode col 15 lines 40-50 processor operate in standard mode, revert to running in Low-over-head mode) includes coalescing the system service requests by grouping multiple system service requests together (col 66 lines 60-67 device A sends data, range of addresses starting the data target address, device B stores the incoming data into memory address space col 66 lines 30-35 buffer queue, stores, address, corresponding to the multiple outstanding data transfer requests) before notifying the processor that the system service requests are available for processing (col 67 lines 1-5 when device A finished, it performs a write transaction to a transfer complete register 2124 on device B). 

As per claim 5, Metcalf teaches performing either the first technique or the second technique (col 11 lines 22-29 operating system, processors, running into low overhead mode, standard mode col 15 lines 40-50 processor operate in standard mode, revert to running in Low-over-head mode) includes prefetching at least one item for the accelerator to prevent the accelerator from generating at least one system service request (col 38 lines 55-67 controller, col 39 lines 5-10 attribute, flags, indicate whether or not the request is a pre-fetch col 58 lines 5-22 allow data, cached, LRU cache policy. Cache, provided in each cores col 58 lines 20-30 same can be done for data accessed by hardware accelerator).

As per claim 6, Metcalf teaches wherein detecting the increase or decrease in the processing overhead includes (col 3 lines 3-12 overhead associated with the an operating system, reduced, disabling timer ticks, process, run, without processor being required to handle interruptions by the operating system col 11 lines 20-25 enable, operating system, place the processor, low-overhead mode, processing, execute, more efficiently) increase or a decrease in a rate of generation of the system service requests (col 35 lines 10-15 operating system, configured to avoid generating indication for bad addresses col 33 lines 45-55 atomic operations, short code path, execute number of common idioms in a small number cycles col 32 lines 55-65 fast atomic operations, reduce total time a lock is held). 

As per claim 7, Metcalf teaches wherein detecting the increase or decrease in the processing overhead includes (col 3 lines 3-12 overhead associated with the an operating system, reduced, disabling timer ticks, process, run, without processor being required to handle interruptions by the operating system col 11 lines 20-25 enable, operating system, place the processor, low-overhead mode, processing, execute, more efficiently) an increase or a decrease in a cache miss rate (col 24 lines 34-39 reduce the likelihood of remote cache miss col 33 lines 20-25 avoid the possibility of triggering a cache miss col 33 lines 35-40 avoiding the potential delay of a miss while the lock is held). 

As per claim 8, Metcalf teaches the at least one change in the operating parameter (col 1 lines 45-50 at least one predetermined task of an operating system disabled col 3 lines 3-12 disabling certain operating system tasks, disabling timer ticks for processor col 11 lines 20-25 placing the processors of selected tiles, low overhead mode).
Metcalf, and Archibald, in combination, do not specifically teach an increase or a decrease in a mis-prediction rate of a branch predictor.
Filippo, however, teaches one of an increase or a decrease in a mis-prediction rate of a branch predictor ([0035] branch prediction circuitry, may reduce the rate of branch mis-prediction).


As per claim 9, Metcalf teaches wherein detecting the increase or decrease in the processing overhead includes (col 3 lines 3-12 overhead associated with the an operating system, reduced, disabling timer ticks, process, run, without processor being required to handle interruptions by the operating system col 11 lines 20-25 enable, operating system, place the processor, low-overhead mode, processing, execute, more efficiently) an increase or a decrease in an amount of time with which the processor executes handlers for processing the system service requests (col 37 lines 5-20 handling memory requests assigns priority to memory requests to handle quality of services for different memory requests col 38 lines 30-35 efficient selection of a memory request to be handled, enable selection of a memory request is selected, handle new request coming in, enable lower priority requests to get service without having to wait long period of time).

As per claim 21, Metcalf teaches the system service requests comprise requests to handle one of: 
page faults (col 27 lines 20-25 page fault handler), file system accesses (col 58 lines 23-30 servicing the read request, data accessed-read/written), networking operations (col 12 lines 25-30 networking application), signaling other software processes (col 12 lines 25-30 operating system interrupt), performing input/output to devices, forking new software processing, setting or getting system time and date, learning about other hardware in the system, launching tasks to hardware, and allocating and freeing memory.

Claim 10 recites system for claim 1. Therefore, it is rejected for the same rational.
Claim 12 recites system for claim 3. Therefore, it is rejected for the same rational.
Claim 13 recites system for claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites system for claim 5. Therefore, it is rejected for the same rational.
Claim 15 recites system for claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites system for claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites system for claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites system for claim 9. Therefore, it is rejected for the same rational.
Claim 22 recites system for claim 21. Therefore, it is rejected for the same rational.


Claims 3, 12 rejected under 35 U.S.C. 103(a) as being unpatentable over Metcalf in view of Archibald and further in view of Filippo, as applied to above claims, and further in view of Alexander et al. (US Publication No. 2013/0339703 A1, hereafter Alexander).

As per claim 3, Metcalf teaches performing either the first technique or the second technique (col 11 lines 22-29 operating system, processors, running into low overhead mode, standard mode col 15 lines 40-50 processor operate in standard mode, revert to running in Low-over-head mode) includes throttling the system service requests (fig 5B enter L-O mode 560 col 3 lines 4-10 overhead associated with an operating system can be reduced) by … between when the processor is notified of the system service requests and when the processor processes the system service requests (col 66 lines 60-67 device A sends the data, device B stores the data, eventually A finishes providing data in the transfer, col 67 lines 1-5 when device A finishes, performs write transaction, after this write transaction is performed, device B pops the current starting address of its buffer queue), the … being in addition to delay that occurs between being notified of and processing the system service requests, without the artificial delay-18-4202621-1 (col 6 lines 1-10 propagation delay, col 33 lines 7-12 cache miss, time delay). 
Metcalf, Archibald and Filippo, in combination, do not specifically teach adding artificial delay.
Alexander teaches remaining claim elements of adding artificial delay between when the processor is notified of system service requests and when the processor processes the system service requests ([0534] random delay is inserted before re-attempting the transaction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Metcalf, Archibald and Filippo with the teachings of Alexander to insert random delay before reattempting the transaction to improve efficiency and allow adding artificial delay between when the processor is notified of system service requests and when the processor processes the system service requests to the method of Metcalf, Archibald and Filippo as in the instant invention.


Claims 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metcalf in view of Archibald and further in view of Filippo, and further in view of Jayasena et al. (US Publication No. 2017/0371805 A1, hereafter Jayasena).

Jayasena was cited in the last office action.

Claim 19 recites method for claim 1 with additional claim elements of the processing overhead associated with processing requests to handle page faults by the operating system and received from one of an accelerator on an input/output memory management unit ("IOMMU").

Metcalf teaches the additional claim elements of the processing overhead associated with processing requests to handle page faults by the operating system (col 11 lines 30-35 operating system, operates, overhead, processor, operating system task col 27 lines 18-27 page fault, handler, suspends the executing thread col 31 lines 27-35 page faults, proceeds as normal) and received from one of an accelerator (col 58 lines 23-30 servicing the read request, data accessed-read/written, hardware accelerator).
Metcalf, Archibald, and Filippo doesn’t specifically teach an input/output memory management unit ("IOMMU").
Jayasena, however, teaches an input/output memory management unit ("IOMMU") (fig 2 memory 210 accelerator 204 [0017] IOMMU, includes accelerator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Metcalf, Archibald, and Filippo with the teachings of Jayasena of IOMMU including accelerator to improve efficiency and allow an input/output memory management unit ("IOMMU") to the method of Metcalf, Archibald, and Filippo as in the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dewa, Koichi (US-6081901-A) teaches dynamically controlling processing speed of a computer in response to user commands.
Griffin; Patrick Robert (US-10095543-B1) teaches computing in parallel processing environments.
Memik; Gokhan (US-8924975-B2) teaches core selection for applications running on multiprocessor systems based on core and application characteristics
SUZUKI, TAKASHI (CN 101901133 A) teaches branch predication method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195